Cohen, J.
Under what is known as the Liquor Tax Law of 1896, as amended by chapter 312 of the Laws of 1897, the relator asks for a peremptory writ of mandamus requiring the Special Deputy Commissioner of Excise to issue a liquor tax certificate. It is conceded by the respondent that the forms of law have been complied with, and that the certificate does not show on its face that the applicant is prohibited from trafficking in liquor at the place where the traffic is to be carried on. The allegations which the commissioner presents do not give him any discretion under the statutes and he must grant the certificate. Should the suspicions which the opposing affidavits foreshadow prove well founded, speedy and effective methods are provided by the law for the cancellation of the certificate.